EXHIBIT 23.2 Consent of independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-70259) pertaining, in part, to the LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust and of our report dated June 26, 2009, with respect to the financial statements of the LMI Aerospace. Inc. Profit-Sharing and Savings Plan and Trust for the year ended December 31, 2008, which appears in this Form 11-K. /s/ BKD, LLP St. Louis, Missouri June 29, 2010
